Citation Nr: 0835773	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  03-07 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to herbicide (Agent Orange) exposure.

2.  Entitlement to service connection for bilateral 
peripheral neuropathy, claimed as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for onychomycosis and 
tinea pedis, claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for coronary artery 
disease (CAD), claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for erectile 
dysfunction (ED), claimed as secondary to diabetes mellitus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1961 to October 1963.  He also had subsequent 
service, including on active duty for training (ACDUTRA), in 
the reserves.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.

In June 2004, to support his claims, the veteran testified at 
a video-conference hearing before the undersigned Veterans 
Law Judge (VLJ) of the Board.

The Board issued a decision in March 2006 denying other 
claims the veteran also had appealed, for service connection 
for tinnitus, an upper back disorder, and a bowel disorder - 
including secondary to a service-connected gastric ulcer.  
And as for his remaining claims, those still at issue, the 
Board remanded them to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development and 
consideration.


FINDINGS OF FACT

1.  His contentions to the contrary notwithstanding, there is 
no objective credible indication the veteran was exposed to 
Agent Orange or any other herbicide while in the military, 
which is the sole basis of his claim for diabetes mellitus.

2.  His remaining claims for bilateral peripheral neuropathy, 
onychomycosis, tinea pedis, CAD, and ED are all predicated on 
the notion these conditions are residual complications of his 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  The veteran's diabetes was not incurred in or aggravated 
by his active military service, nor may it be presumed to 
have been so incurred, including as a result of herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 
5017 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

2.  The veteran's peripheral neuropathy was not incurred in 
or aggravated by his active military service, nor is it due 
to, the result of, or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1131, 5017 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.3.310 (2007).

3.  The veteran's onychomycosis and tinea pedis were not 
incurred in or aggravated by his active military service, nor 
are these conditions due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5017 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.3.310 
(2007).



4.  The veteran's CAD was not incurred in or aggravated by 
his active military service, and may not be presumed to have 
been incurred in service, nor is it due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137,  5017 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.3.310 (2007).

5.  The veteran's ED was not incurred in or aggravated by his 
active military service, nor is it due to, the result of, or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1131, 5017 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in June 2002, 
December 2004, May 2006, and March 2007, the RO and AMC 
advised the veteran of the evidence needed to substantiate 
his claims and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  38 U.S.C.A. § 
5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Consider, as well, that the RO issued that first 
VCAA notice letter prior to initially adjudicating his 
claims, the preferred sequence.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).  It equally 
deserves mentioning that the May 2006 letter also informed 
the veteran of the downstream disability rating and effective 
date elements of his claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



And since providing the additional VCAA notice in December 
2004, May 2006 and March 2007, the RO and AMC have gone back 
and readjudicated the veteran's claims in the February 2008 
supplemental statement of the case (SSOC), including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claims.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He also is represented in his 
appeal by a service organization, Disabled American Veterans, 
and his representative more recently submitted additional 
argument in September 2008 as further support for the claims.



As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), service personnel 
records, private medical records, and VA medical records.  
The Board remanded the remaining claims at issue in March 
2006, in part, so the veteran would have any opportunity to 
submit evidence documenting his exposure to Agent Orange or 
other herbicide while in the military.  And in response to 
the February 2008 SSOC, he indicated later that same month 
that he had no other information or evidence to submit.  
Neither he nor his representative has contended that any 
additional evidence remains outstanding.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its March 2006 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Entitlement to Service Connection for Type II Diabetes 
Mellitus due to Exposure to Herbicides (Agent Orange)

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Diabetes mellitus will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  



Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a 
specific disorder).

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

As the United States Department of Defense ("DOD") has 
confirmed that Agent Orange was used from April 1968 through 
July 1969 along the demilitarized zone ("DMZ") in Korea, if 
it is determined that a veteran who served in Korea during 
this time period belonged to one of the units identified by 
DOD, then it is presumed that he or she was exposed to 
herbicides containing Agent Orange, and the presumptions 
outlined in 38 C.F.R. § 3.309(e)(2006) will apply.  See MR21-
1MR, Part IV, Subpart ii, Chapter 2, Section C; see also 
Veterans Benefits Administration (VBA) "Fact Sheet" 
distributed in September 2003.

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225 (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
veteran has it).  Concerning this, the veteran's various VA 
and private medical records document his history of type II 
diabetes and the treatment he has received for it.  So there 
is no disputing he has this condition.  Consequently, the 
determinative issue is whether this condition is somehow 
attributable to his military service, including to any 
exposure to Agent Orange or other herbicide while in Korea.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  And it is in this critical respect, proof that he was 
exposed to Agent Orange or other herbicide, that his claim 
fails.



The veteran asserts that he was exposure to herbicides (Agent 
Orange) while stationed in Korea.  See his April 2008 
statement.  Although the record shows he served in Korea, he 
did not serve there during the time period when DOD 
has indicated herbicides were used in that country, in 1968 
and 1969.  In fact, in his April 2008 statement the veteran 
acknowledges he left Korea years earlier, in May 1963.  
Indeed, his active duty military service ended in October 
1963, also years before herbicides of any sort were used in 
Korea.  Thus, in the absence of any credible showing that he 
was actually exposed to herbicides during the course of his 
military service, the claim that his diabetes was caused by 
such exposure necessarily must fail.

In its March 2006 remand, the Board requested that the 
veteran submit evidence that he was actually exposed to Agent 
Orange or other herbicides while in service.  Towards this 
end, he submitted a personal statement asserting that he was 
involved in handling "poison" and Agent Orange materials.  
But as there is no objective evidence of this or any other 
in-service incident of exposure to Agent Orange or any other 
herbicide, the Board finds that the record does not support 
the finding that he was, in fact, exposed to Agent Orange or 
any other herbicide while in service.

The veteran does not allege, and the evidence does not 
otherwise suggests, that his type II diabetes mellitus 
initially manifested while he was in service or within the 
one-year presumptive period following his discharge, or that 
there is any competent medical nexus evidence otherwise 
attributing this condition to his military service.  See 
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(indicating that if the veteran does not establish his 
entitlement to service connection on a presumptive basis, he 
may still do so by showing direct service incurrence, i.e., 
causation).  The Court has specifically held that the 
provisions set forth in Combee (which, instead, concerned 
radiation exposure) are equally applicable in cases as here 
involving Agent Orange exposure.  See McCartt v. West, 12 
Vet. App. 164, 167 (1999).  But the record also fails to 
establish this possible alternative basis of entitlement.



In order to establish that the disease actually occurred in 
service, the record would need to include competent medical 
evidence sufficient to show that the veteran's current 
disability, diabetes, has a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  See Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); see also Savage, 10 Vet. App. at 495-
97.  His SMRs are unremarkable for any complaint, treatment, 
or diagnosis of diabetes, including due to Agent Orange 
exposure.  Moreover, an August 2005 consultation letter from 
his private treating physician, I.O.S., M.D., states the 
veteran had, at that time, a history of diabetes of about 30 
years.  This dates the onset of his diabetes to some time 
around 1975 - about 12 years after he left Korea and was 
discharged from active duty.  The Federal Circuit Court has 
held that such a lengthy lapse of time between the alleged 
events in service and the initial manifestation of relevant 
symptoms after service is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  It follows that there is 
no basis to award service connection for this disorder based 
on chronicity in service or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  It 
also follows the presumption of in-service incurrence for 
chronic diseases, in this case diabetes, also is not 
applicable.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Therefore, the Board finds that the veteran 
had no in-service incurrence or aggravation of diabetes.

And, finally, the Board acknowledges that the veteran is also 
making personal assertions that his diabetes is linked to his 
military service.  However, as a layman, he does not have the 
necessary medical training and expertise to make this 
critical determination of whether he has consequent diabetes.  
See Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for his diabetes, including due to Agent Orange or 
other herbicide exposure, on either a direct or presumptive 
basis.  So there is no reasonable doubt to resolve in his 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



The Veteran's Remaining Claims for Service Connection for 
Bilateral Peripheral Neuropathy, Onychomychosis, Tinea Pedis, 
CAD, and ED as Secondary to the Type II Diabetes Mellitus

The veteran attributes all of these remaining conditions to 
his diabetes, believing they are residual complications.  See 
his representative's September 2008 post-remand brief.

Disability that is proximately due to, the result of, or 
chronically aggravated by a service-connected condition shall 
also be service connected on this secondary basis.  See 38 
C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In order to establish entitlement to service connection on 
this secondary basis, there must be:  (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and (3) medical evidence establishing a nexus 
(i.e., link) between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); Velez 
v. West, 11 Vet. App. 148, 158 (1998).

So as is readily apparent, the veteran must first establish 
his entitlement to service connection for the underlying 
disability (which, here, is the diabetes) for him to also 
have viable claims for secondary service connection for 
other, residual conditions.  38 C.F.R. 3.310.

And, here, inasmuch as the Board has determined the veteran's 
diabetes is not service connected (i.e., is unrelated to his 
military service), it logically follows that he also is not 
entitled to secondary service connection for the remaining 
conditions at issue, either, because the underlying 
precipitating condition has not been linked to his military 
service.



This notwithstanding, the Board will consider whether the 
veteran may be entitled to service connection for these 
conditions under the direct theory.  As he does not claim any 
pre-existing condition as might directly relate to any of 
these disorders, and the record does not reflect any evidence 
of such, the Board will consider each under a theory of 
direct service incurrence.

Peripheral Neuropathy, Onychomycosis, and Tinea Pedis

As mentioned, direct service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran's SMRs are completely unremarkable for any 
complaints, diagnosis of, or treatment for either peripheral 
neuropathy, onychomycosis, or tinea pedis.

The record includes a report of the veteran's diabetic foot 
examination in April 2000.  This report indicates he has 
diabetic neuropathy with onychomycosis and tinea pedis.  This 
is evidence these conditions are indeed associated with his 
diabetes, as opposed to any in-service incurrence.  Moreover, 
an August 2005 consultation letter from a treating physician, 
Dr. I.O.S., diagnoses the veteran specifically with 
"diabetic peripheral sensory neuropathy."  That is, his 
private physician attributes his peripheral neuropathy to his 
diabetes, rather than any direct in-service incurrence.  
Additionally, there is no post-service medical evidence 
directly linking any of these conditions to the veteran's 
period of military service.  Therefore, the Board finds that 
the veteran's peripheral neuropathy, onychomycosis, and tinea 
pedis are unrelated to his military service, as the diabetes, 
itself, has not been etiologically linked to his military 
service.

For these reasons and bases, the preponderance of the 
evidence is against these claims - in turn meaning there is 
no reasonable doubt to resolve in the veteran's favor and 
these claims must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

CAD and ED

As mentioned, direct service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran's SMRs are completely unremarkable for any 
complaints, diagnosis of, or treatment for CAD and/or ED.  
Additionally, there is no post-service medical evidence 
directly linking either of these conditions to his period of 
military service.  Moreover, while his VA medical records 
contain a February 1996 diagnosis of CAD, this diagnosis 
occurs over 32 years after his discharge from military 
service.  And while his outpatient treatment notes document 
"impotence" as early as March 1988, that was over 24 years 
after his military discharge.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lengthy lapse of time is a factor for consideration in 
deciding a service-connection claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  Therefore, the Board finds 
that neither the veteran's CAD nor ED is related to his 
military service, even if attributable to his diabetes.

For these reasons and bases, the preponderance of the 
evidence is against these claims - in turn meaning there is 
no reasonable doubt to resolve in his favor and these claims 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for diabetes mellitus, including as due to 
Agent Orange or other herbicide exposure, is denied.

Service connection for peripheral neuropathy, claimed as 
secondary to diabetes, is denied.

Service connection for CAD, claimed as secondary to diabetes, 
is denied.

Service connection for ED, claimed as secondary to diabetes, 
is denied.

Service connection for onychomycosis and tinea pedis, claimed 
as secondary to diabetes, is denied.




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


